DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  "configured to allow the accommodated end portion of the connection pipe be separable" should read ––configured to allow the accommodated end portion of the connection pipe to be separable––.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 18-20 describe “a stick-type vacuum cleaner”. The use of the word “type” renders the claims indefinite. 
Claims 18-20 will be interpreted as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 11-13, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oka et al (U.S. Patent Publication No. 20190208974), hereinafter Oka.
Regarding claim 1, Oka teaches a vacuum cleaner comprising: 
a cleaner main body (1, see Oka fig. 1) configured to generate suction power; 
a suction unit configured to suck up dust and foreign substances by the suction power (intake port body 40, see Oka paragraph [0168]); 
a connection pipe configured to transfer the sucked dust and foreign substances (connecting pipe 42, see Oka paragraph [0168]); 
a connection unit comprising: 
a connection pipe accommodator configured to accommodate an end portion of the connection pipe (second connecting pipe unit 23 configured to accommodate end portion of connecting pipe 42, see Oka paragraph [0175]), 

a space configured to place the separation controller therein (concave portion of 23a.sub.2 covered by 23e, see Oka paragraph [0136]); and 
a power cable configured to supply electric power from the cleaner main body to the suction unit and disposed to pass through the space in which the separation controller is placed (lead wires of conductive unit 24 configured to supply electric power, see Oka paragraph [0114] and fig. 14; wires pass through concave portion to female terminals 24a.sub.3, see Oka paragraph [0136] and fig. 15).
Regarding claim 2, Oka teaches the vacuum cleaner of claim 1, wherein the space is formed by: an inner wall forming a boundary against the connection pipe accommodator; and an outer wall of the connection pipe accommodator spaced apart from the inner wall in a radial direction (cover 23e, spaced radially apart from inner wall of tube, which forms boundary against inside of accommodator, see Oka paragraph [0140] and fig. 14).
Regarding claim 3, Oka teaches the vacuum cleaner of claim 2, wherein the separation controller comprises: a lever comprising a holding end portion configured to protrude toward or separate from an inside of the connection pipe accommodator while passing through the inner wall (locking member 23c, see Oka paragraphs [0133]-[0137] and fig. 14); an elastic body configured to produce elastic force to push the holding end portion toward the inside of the connection pipe accommodator (spring 23d, see Oka paragraph [0133] and fig. 14); and a button portion configured to move the lever in a direction opposite to the elastic force to separate the holding end portion from the inside of the connection pipe accommodator (button 23c.sub.2. see Oka paragraph [0137] and fig. 13c).
Regarding claim 7, Oka teaches the vacuum cleaner of claim 1, wherein: the separation controller comprises a lever comprising a holding end portion configured to protrude toward or 
Regarding claim 8, Oka teaches the vacuum cleaner of claim 1, wherein: the power cable comprises a plurality of wires (conductive unit 24 comprises a plurality of wires, see Oka fig. 19), and the connection unit comprises a connector (end of second connecting pipe unit 23, see Oka paragraph [0159]) comprising a plurality of connection terminals electrically connected to the plurality of wires (terminals 24a.sub.3, see Oka paragraph [0159] and fig. 15).
Regarding claim 9, Oka teaches the vacuum cleaner of claim 8, wherein the plurality of connection terminals are electrically connected to the plurality of wires within the space where the separation controller is placed (connection terminals 24a.sub.3 are connected within concave portion of 23a.sub.2 covered by 23e, see Oka fig. 14, fig. 15, and paragraph [0163]).
Regarding claim 11, Oka teaches the vacuum cleaner of claim 1, wherein the connection pipe comprises: a first end portion connected to the suction unit (base of connecting pipe 42, see Oka paragraph [0168] and fig. 23); and a second end portion connected to the connection unit (other end of connecting pipe 42 detachably connected to second end 23 of extension tube 20, see Oka paragraph [0175]).
Regarding claim 12, Oka teaches the vacuum cleaner of claim 1, and further teaches: 
the connection pipe comprises: a first connection pipe comprising a first end portion connected to the cleaner main body (extension tube 20 has a first end 22 connected to first body, see Oka paragraph [0055] and fig. 1), and a second connection pipe provided between the first connection pipe 
and the connection unit comprises: a first connection unit configured to connect a second end portion of the first connection pipe and a first end portion of the second connection pipe (second connecting pipe unit 23, see paragraph [0175] and fig. 1); and a second connection unit configured to connect a second end portion of the second connection pipe and the suction unit (connecting pipe 42 is connected to intake port 41 through a connecting shaft 42x, see Oka paragraph [0168]).
Regarding claim 13, Oka teaches the vacuum cleaner of claim 1, wherein the space in which the separation controller is placed comprises a cable holder configured to hold the power cable (drawing port 23a.sub.1 is formed for drawing the cables from the inside to the outside, see Oka paragraph [0136]).
Regarding claim 15, Oka teaches the vacuum cleaner of claim 1, wherein: the connection unit includes an oval shape; and the separation controller is provided at a first side in a major radial direction of the connection unit (connection unit 23 includes an oval shape, see end of connector in Oka fig. 14, and locking member 23c is provided at a first side in a major radial direction see Oka fig. 14.).
Regarding claim 16, Oka teaches the vacuum cleaner of claim 15, wherein the space in which the separation controller is placed is partitioned by an outer wall of the connection unit in the major radial direction and an inner wall forming a part of the connection pipe accommodator (separation controller 23c is placed within a space defined on an outer side by cover 23e which is spaced outwardly in a major radial direction, and on an inner side by the inner wall of the connection pipe, see Oka paragraph [0140] and fig. 14).
Regarding claim 17, Oka teaches the vacuum cleaner of claim 16, wherein the connection pipe accommodator is formed by an inner wall of the connection unit in a minor radial direction and an outer wall of the connection unit in the major radial direction (hole in end of second connecting pipe unit 23 is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oka as applied to claim 3 above, and further in view of Dyson et al (U.S. Patent No. 6354635), hereinafter Dyson.
Regarding claim 4, Oka teaches the vacuum cleaner of claim 3, but Oka does not teach that the lever comprises a first lever and a second lever spaced apart in a circumferential direction of the connection pipe accommodator.
However, Dyson teaches a separation controller for use in a vacuum cleaner (see Dyson col. 1 lines 15-34) comprising a lever (arcuate member 149, see Dyson fig. 9 and col. 5 lines 13-32) an elastic body (compression springs 150, see Dyson fig. 9 and col. 5 lines 13-32) and a button portion (push-button 130, see Dyson fig. 9 and col. 5 lines 13-32) wherein the lever comprises a first lever and a second lever spaced apart in a circumferential direction of the connection pipe accommodator (tongues 148, see Dyson fig. 9 and col. 5 lines 13-32)
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Dyson into the cleaner of Oka, as doing so would allow for the implementation of a smaller accommodation junction (see Dyson col. 2 lines 24-39).
claim 5, Oka in view of Dyson teaches the vacuum cleaner of claim 4, Dyson further teaches that the lever comprises a lever connector configured to connect the first lever and the second lever as a single body, and the button portion urges the lever connector in a direction opposite to the elastic force (lever connector 149, levers 148, and button 130 are a single body and pushed opposite to springs 150, see Dyson fig. 9 and col. 5 lines 13-32).
It would have been obvious to a person having ordinary skill in the art to implement the additional teachings of Dyson into the cleaner of Oka in view of Dyson, as doing so would allow for the implementation of a smaller accommodation junction (see Dyson col. 2 lines 24-39).
Regarding claim 6, Oka in view of Dyson teaches the vacuum cleaner of claim 4. Oka in view of Dyson would further make it obvious to design the cleaner such that the power cable passes between the first lever and the second lever.
The first and second lever of Dyson surround the pipe being held, Oka teaches that the power cable may pass through the inside of the pipe (see Oka paragraph [0163] and fig. 22), it would have been obvious to a person having ordinary skill in the art to design the accommodation junction of Oka in view of Dyson such that the power cable passes between the first lever and the second lever, as doing so represents the combination of prior elements according to known methods to yield predictable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oka.
Regarding claim 10, Oka teaches the vacuum cleaner of claim 1, but does not teach that the connection pipe comprises: a first end portion connected to the cleaner main body; and a second end portion connected to the connection unit. However, Oka teaches a connection pipe with a first end portion connected to the suction unit (base of connecting pipe 42, see Oka paragraph [0168] and fig. 23) and a second end portion connected to the connection unit (other end of connecting pipe 42 detachably connected to second end 23 of extension tube 20, see Oka paragraph [0175]). It would have been .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oka as applied to claim 13 above, and further in view of Kebuin et al (Japanese publication H0722761A), hereinafter Kebuin.
Regarding claim 14, Oka teaches the vacuum cleaner of claim 13, but does not teach that the cable holder comprises: a first column around which a wire is wound; a first cable-support wall standing as spaced apart from the first column and supporting the wire wound around the first column; a second column standing as spaced apart from the first column and making the wire coming around from the first column be wound therearound; and a second cable-support wall standing as spaced apart from the second column and supporting the wire coming around from the second column.
However, Kebuin teaches a cable holder comprising a first column (26) and a second column spaced apart from the first (28) around which the wire is wound as well as a cable support wall (40) spaced apart from the second column and supporting the wire coming around the second column, see Kebuin fig. 3. Although Kebuin does not teach the presence of a first cable support wall, such a wall represents a variation obvious to try for a person having ordinary skill in the art as it would be the combination of known elements according to known methods to yield predictable results.
It would have been obvious to a person having ordinary skill in the art to integrate the conceptual teachings of a strain relieving device in Kebuin with the invention of Oka, as doing so would provide strain relief on the power cable and protect it from breakage (see Kebuin abstract).

s 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Matsumoto et al (U.S. Patent No. 6766558), hereinafter Matsumoto.
Regarding claim 18, Oka teaches a stick-type vacuum cleaner comprising: a cleaner main body (1, see Oka fig. 1) comprising a dust container configured to accommodate sucked dust or foreign substances (dust cup unit 12, see fig. 1 and Oka paragraph [0037]); a suction unit configured to suck up dust and foreign substances by suction power (drive unit 11, see Oka paragraph [0037]); and a stick configured to transfer the dust or foreign substances sucked up through the suction unit to the dust container (extension tube 20, see Oka paragraph [0114] and fig. 1), the stick comprising: a connection pipe comprising a passage configured to transfer the sucked dust or foreign substances (tube body 21, see Oka paragraph [0114] and fig. 1), and a connection unit comprising: a connection pipe accommodator detachably accommodating an end portion of the connection pipe (second connecting pipe unit 23, shown here connected with intake port body 40 is structurally capable of detachably accommodating alternative structures such as an end portion of the connection pipe; see Oka paragraph [0133] and fig. 14), a separation controller configured to allow the accommodated end portion of the connection pipe be separable from the connection pipe accommodator (locking member 23c, see Oka paragraph [0137], fig. 14, and fig. 15), and a power cable provided along a lengthwise direction of the stick and configured to supply electric power from the cleaner main body to the suction unit (conductive unit 24, see Oka paragraph [0114] and fig. 14).
Oka further teaches that the cable is disposed on the back of the stick, (see fig. 13(c) and fig. 1) but does not teach that the dust container is disposed on a front of the stick.
However, Matsumoto teaches the concept of a dust container disposed on a front of the stick along a lengthwise direction and adjacent to the stick (dust collecting part 5, see Matsumoto col. 5 lines 56-64 fig. 1 and fig. 2). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Matsumoto with the cleaner of Oka, as doing so would allow the stick to lie flat to the 
Regarding claim 19, Oka in view of Matsumoto teaches the stick-type vacuum cleaner of claim 18. Oka further teaches that the separation controller comprises: a lever comprising a holding end portion configured to protrude toward or separate from an inside of the connection pipe accommodator (locking member 23c, see Oka paragraphs [0133]-[0137] and fig. 14); an elastic body configured to produce elastic force to push the holding end portion toward the inside of the connection pipe accommodator (spring 23d, see Oka paragraph [0133] and fig. 14); and a button portion configured to move the lever in a direction opposite to the elastic force to separate the holding end portion from the inside of the connection pipe accommodator (button 23c.sub.2. see Oka paragraph [0137] and fig. 13c).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Matsumoto as applied to claim 19 above, and further in view of Dyson.
Regarding claim 20, Oka in view of Matsumoto teaches the stick-type vacuum cleaner of claim 19, but does not teach that the lever comprises a first lever and a second lever spaced apart in a circumferential direction of the connection pipe accommodator.
However, Dyson teaches a separation controller for use in a vacuum cleaner (see Dyson col. 1 lines 15-34) comprising a lever (arcuate member 149, see Dyson fig. 9 and col. 5 lines 13-32) an elastic body (compression springs 150, see Dyson fig. 9 and col. 5 lines 13-32) and a button portion (push-button 130, see Dyson fig. 9 and col. 5 lines 13-32) wherein the lever comprises a first lever and a second lever spaced apart in a circumferential direction of the connection pipe accommodator (tongues 148, see Dyson fig. 9 and col. 5 lines 13-32)
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cordes et al (U.S. Patent No. 9655488) teaches an alternate form of latch for a vacuum cleaner connection unit
Crunch et al (U.S. Patent No. 8769764) teaches a vacuum cleaner with extension tube with symmetrical ends that have connection units and power couplings. 
Inagaki et al. (U.S. Patent No. 9106008), Ceroll et al (U.S. Patent No. 7727003), Stein (U.S. Patent No. 6486396) and Rohn et al (U.S. Patent No. 5109568) teach various methods for wire management in vacuum cleaners and plugs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723